DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is a notice of allowability in response to amendment and remarks filed on 7/26/2021.  Claims 1, 3, 5-9, 11, 13-22 are allowed.


Claimed Foreign Priority
The Applicant claims benefit of Singapore foreign priority on 12/19/2017.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


                                            Response to Amendment
The amendment submitted on 7/26/2021 cancelled no claim. Claim 2, 4, 10, 12 has been previously cancelled. Claims 1, 3, 5-6, 9, 11, 13-14 were amended. No new claim is added.  Claims 1, 3, 5-9, 11, 13-22 are examined and allowed.

Applicant’s amendments filed on 7/26/2021 are sufficient to remove the claim objection, set forth in the previous office action.  Therefore, Examiner withdraws claim objection on claims 3, 11, 14.  




	Allowable Subject Matter
Claims 1, 3 5-9, 11, and 13-22 are deemed to be allowed in light of the amendments and arguments submitted on 7/26/2021. 

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with, and pending remedy to any outstanding issues cited. See 37 CFR 1.111(b) and MPEP § 707.07(a).


Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Applicant’s amendments and arguments presented on page 8-9 (Remarks filed on 7/26/2021) are deemed to be persuasive as the combination of elements, as a whole, recite a specific way of determining an account eligible for promotion transaction by filtering individual network accounts by determining which transaction requests are eligible for a promotion, transmitting the eligible requests to a promotion platform, and 

After reviewing the Applicant’s disclosure as well as the amended claimed limitations that are included in the pending claim language, it is clear to the Examiner that the steps being performed go beyond the limitations and simple implementation of an abstract idea. The claimed invention integrates the judicial exception into a practical application. 

In light of Applicant’s Specification ([0037, PSP has no access to information provided to payment network , 0041, XML has no access to information that has been provided to the promotion platform, 0076, The PSP server 104 does not have the capacity to find out if the account indicated in the transaction message 112 is applicable for any on-going promotion]), Examiner notes that since the PSP server's inability to find out whether the account indicated in the transaction message is applicable for any on-going promotion, the instant claims provide real-time updates of the promotion database, the server is able to ascertain the most up-to-date promotions available to a user when the transaction occurs, without the user needing to track such promotions on its own, and is integrated into a practical application.

Therefore, based on these findings of fact, the Examiner understands the claimed subject matter to be patent eligible. The claimed subject matter satisfies the following improvements to the computer-related technology or to any other technology or 
Additionally, upon further search, and for the reasons presented by Applicant, claims 1, 3, 5-9, 11, 13-22 are deemed to be allowable over the prior art of record.

The prior art made of record cited or referenced is considered pertinent to applicant’s disclosure.
Boal (US 20130204697), 
Zamer et al. (US 20150193803), 
Ortiz et al. (US 2014/0108263), 
Killian et al. (US 2009/0266884), 
Carpenter et al. (US 2014/0188586),
Etheredge et al. (US 2010/0106582),  
Chuang et al. (US 2012/0226546), and
Battle et al. (US 20145/0149271). 

The Examiner notes that the closet prior art of Boal (US 20130204697), describes transmitting an electronic receipt which indicates items that have been purchased in a transaction and includes coupon information that is intermingled with the indicated items            to a customer through email. The coupon information may provide an indication to a 

Zamer et al. (US 20150193803) describes that a payment service provider scans a user's emails, identifies a coupon in the user's emails that is related to a recently purchased item, and stores the coupon in a coupon depository. The payment service provider makes an API call to a product information service furnished by a retailer that sold the recently purchased item to the user to determine if the coupon is applicable to any purchases made in the user's purchase history. Based on the API call, the payment service provider determines that the recently purchased item qualifies for the discount indicated by the coupon and applies the discount indicated by the coupon retroactively to the price of the recently purchased item so that the user is reimbursed the discounted amount indicated in the coupon. 

The closed referenced but not cited prior art Killian et al. (US 2009/0266884), teaches implementing a payment system on the basis of a payment card system. The payment services provider computer may facilitate and/or relay communications between the merchant's device and the customer's device, and/or between the customer's device and the customer's issuer, and/or between the merchant's issuer and the merchant.  
The customer's issuer 206 and/or the payment services provider may present the customer (via a message or messages to the mobile device) with one or more 
purchased, line item pricing, promotional offers or coupons made available by 
the merchant.

Additionally, the Examiner has conducted an NPL (Non-Patent Literature) search, and the other reference the Examiner considered is “Z. Yu, Z. Fang and L. Ning, "A Peer-to-Peer e-Market Organized within Mobile Devices Based on Distributed Services," 2008 IEEE International Conference on e-Business Engineering, 2008, pp. 633-636, doi: 10.1109/ICEBE.2008.88.

The NPL describes a two-way communication, forms a social network system, the important factor is the Internet users in the information society turn into a complete realization. The Internet users receive the information and services at the same time, so the users participate in the content production and dissemination of the various links based on P2P distribution services and buyers and sellers of terminal equipment distribution in the p2p network.  However, it fails to disclose and/or suggest the possible allowable subject matter of the claimed invention. 


None of the cited art of record teaches or suggests the method of, 
in response to receiving the electronic indication message, transmit, to a database of promotions electronically connected to the server, an updating message to update, in the database of promotions, a range of one or more PANs eligible for the one or more promotions to include the PAN associated with the account, 
determine that the account indicated by the PAN in the transaction request is eligible for a promotion transaction associated with at least one promotion of the one or more promotions in response to receiving the transaction request and based on the PAN being within the range of one or more PANs eligible for the one or more promotions, and 
transmit, to a promotion platform electronically connected to the server, the transaction request configured to enable the server to receive a selection of at least one promotion of the one or more promotions from an electronic device associated with the user in response to determining that the account is eligible for the promotion transaction.
as required in independent claim 1 and 9.

None of the prior art of record remedies the deficiencies found in the prior art noted above. Wherein the novelty is not in one limitation but rather in the combination of all limitations. Neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art, provide any reasonable rational to combine prior art teaching. When taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features, nor does the 

As such, claims 1, 3, 5-9, 11, 13-22 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  
The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN M LI/Primary Examiner, Art Unit 3681